DETAILED ACTION
Remarks
Applicant presents a request for continued examination dated 10 May 2021 responsive to the 10 February 2021 final Office action (the “Final Office Action”) and the 5 May 2021 advisory action (the “Advisory Action”).
With the request, Applicant amends claims 1, 5, 13, 25 and 26. 
Claims 1-7, 9-17, 19-22 and 24-28 remain pending in this application and have been fully considered by the examiner. Claims 1, 13 and 25 are the independent claims.
Applicant’s arguments are unpersuasive and/or moot as set forth in the Response to Arguments section (“Response to Arguments”) below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2021 has been entered.
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
35 U.S.C. § 103 Rejections
Applicant’s arguments with respect to Straub (US 2016/0092348) are moot because a new reference (US 2016/0378439, also by Straub) is cited instead. They are addressed with reference to the new Straub reference nonetheless, because the teachings of both documents are similar.
Applicant argues with respect to claim 1 that the operation and purpose of the multi-tenant runtime component of Straub has “nothing to do” with the particular leveraging of backend services recited in claim 1. (Remarks, p. 15 par. 2).  More particularly, Applicant asserts that Straub does not teach or suggest “a centralized web based integrated development environment configured to present a single program, using the multi-tenant runtime component residing in the IDE tool, in which development for adding the common additional code is performed, via the multi-tenant runtime component, by leveraging backend services unique to each client.” (Remarks, p. 16 par. 2).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Angell and Straub are cited with respect to these features, not just Straub. It would have been obvious to modify the centralized web based IDE presenting a single program for adding common additional code taught by Angell by incorporating a multi-tenant runtime IDE component, as taught by Straub, for the reasons set forth herein. Note that Straub teaches a multi-tenant runtime component of an IDE because Straub teaches a multi-tenant application development environment.
Applicant then argues with respect to claim 1 that Straub “fails to mention the use [of] a multi-tenant runtime component in a server at all” or a “multi-tenant runtime component that is part of a centralized integrated development environment (IDE) tool” (Remarks, p. 16 last par. – p. 17 par. 1).
Examiner respectfully disagrees and points out that Straub explicitly discloses a multi-tenant application environment hosted on “Oracle Public Cloud.” (Straub at par. [0107]). A multi-tenant IDE necessary includes a multi-tenant component.
Applicant then argues with respect to claim 1 that Straub does not teach or suggest a multi-tenant runtime component “configured to present a single program, using the multi-tenant runtime component residing in the IDE tool, in which development for adding the common additional code is performed, via the multi-tenant runtime component, by leveraging backend services unique to each client.”  (Remarks, p. 17 par. 1).
Examiner again respectfully points out that that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. 
Applicant emphasizes with respect to claim 1 that the claims now include the multi-tenant runtime component within the IDE. (Remarks p. 18 par. 2). 
Examiner respectfully points out in response that Straub’s IDE includes a multi-tenant runtime component for the reasons set forth above.
Applicant then argues with respect to claim 1 that Straub does not teach these features in combination with “wherein the common additional code incudes metadata about a presentation layer or data objects associated with the base application that have changes made to presentation layer or data objects, after initial deployment and compilation of the base application, without recompilation of the natively rendered application installed on the mobile devices” and that this claimed relationship is “completely lacking” from all references. (Remarks, p. 18 par. 3).
Examiner again respectfully submits in response that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references and that the combination of references renders every feature of the claims obvious as set forth in the rejections below. Applicant presents little more than a conclusion to the contrary.
Applicant then argues with respect to claim 1 that combination of Sheehan and Straub is based on hindsight. (Remarks, p. 18 par. 4 - p. 19 par. 2). 
Examiner respectfully submits in response that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant finally argues with respect to claim 1 that Angell fails to teach or suggest anything that would overcome the purported deficiencies argued above or modifications that would be required to Sheehan and Straub to arrive at the limitations in the last 9 lines of the claim. (Remarks. p. 19 par. 2).
Examiner respectfully disagrees and again submits that these features would have been obvious for the reasons set forth below. Applicant again presents little more than a conclusion to the contrary.
Applicant argues with respect to claim 25 that Straub has nothing to do with updating with a common change the base code, wherein thein the common change to the base code “includes data mappings and synchronization configurations for connecting backend services for the base application shared by each of the multiple versions of the base application to remap data bindings and/or data sources of the base application, without recompilation of the versions of the base application stored in the mobile devices” claim 25. (Remarks p. 21 last – p. 22 par. 1).
Examiner respectfully disagrees.
 Straub explicitly discloses applications stored on mobile devices and updating applications without recompilation as set forth below. Straub further discloses that applications include associations (mappings) of data with backend services and bindings (also mappings) between application components and objects and services. (See Straub at pars. [0129-0130]). And Straub discloses that parts of that application can be updated. (Straub par. [0183]). 
In the examiner’s view, since Straub discloses that application parts include mappings of data bindings and data sources and that application parts can be updated, Straub implies In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). Straub does not explicitly refer to a base application but Sheehan does and it would have been obvious to combine the references as set forth below.
Applicant argues Angell fails to teach or suggest anything that would overcome the above-noted shortcomings of Sheehan and Straub and arrive at the limitations argued immediately above. (Remarks p. 22 par. 2).
Examiner respectfully disagrees that there any shortcomings of Sheehan and Straub, points out that Angell is not cited as teaching any of the limitation argued immediately above and submits that every limitation of claim 25 is obvious in view of the cited combination of references. Applicant again presents little more than a conclusion to the contrary.
Applicant’s argues with respect to claims 2-7, 9-12 and 26-28 that these claims should be allowed for the same reasons as claim 1 and because they define overall combinations “clearly neither taught or suggested in the cited prior art.” (Remarks, p. 22 par. 4 – p. 23 par. 2).
As to claim 2, these arguments are moot as the rejection of that claim has been withdrawn.
As to the others, examiner respectfully disagrees for the reasons set forth above and below. Applicant provides no argument specifically directed to the features of any dependent claim.
Applicant’s arguments with respect to claim 13 and its dependent claims (Remarks, p. 23-25) are moot as those rejections are withdrawn.
Allowable Subject Matter.
Claims 2 and 13 would be allowable if the 112 rejections of those claims were somehow overcome without otherwise affecting their allowability over the prior art. Utilizing a multi-tenant runtime component residing in the IDE in the manner recited by these claims is not taught by and would not have been obvious in view of the references of record. 
	Note, however, that this allowable subject matter includes features asserted to be new matter (i.e., the multi-tenant runtime component residing in the IDE) and if those features were simply deleted from the claims, this would affect their allowability over the prior art. Examiner sees no way of removing the new matter from the claims without affecting their allowability.
Claims 14-17, 19-22 and 24 would be similarly allowable via their dependence from claim 13.
Claims 26-28 would be similarly allowable via their dependence from claim 2.
Claim Objections
The Final Office Action’s objections to claims 5 and 26 are withdrawn in view of Applicant’s amendments to those claims.
Claim Rejections - 35 USC § 112
The Final Office Action’s § 112(b) rejections of claims 13-17, 19-22, 24 and 25 are withdrawn in view of Applicant’s amendments to the claims. Note that the rejection of claim 13 incorrectly referred to p. 13 ll. 2-3 and should have referred to p. 6 ll. 2-3 instead.
The Final Office Action’s § 112(a) rejections of claims 13-17, 19-22 and 24 are also withdrawn in view of Applicant’s amendments to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-17, 19-22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 13, the claim refers to “the” multi-tenant runtime component at p. 6 line 2, while the claim previously refers to “a” multi-tenant runtime component at both p. 5 line 27 and line 6 of the claim at p. 4. Thus, it is unclear to which multi-tenant runtime component p. 6 line 2 refers. See M.P.E.P. § 2173.05(e). For the purposes of examination, all references to a/the multi-tenant runtime component in claim 13 and its dependent claims will be interpreted as referring to the same component.
As to claims 14-17, 19-22 and 24, the claims are dependent on claim 13 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 9-17, 19-22 and 24-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, the claim refers to “a multi-tenant runtime component residing in the centralized web-based integrated development environment (IDE) tool” at p. 2 ll. 18-19. There does not appear to be any support in the originally filed specification for these features. 
	Applicant points to paragraphs [0018], [0030], [0036], [0041-0043] and [0046] as support. (Remarks, p. 18 par. 2). However, none of these paragraphs describe the features claimed. They refer to an update tool 50 that is a web based IDE and they refer to multi-tenant runtime component 115 but they do not refer to component 115 residing in tool 50. No other portion of the specification appears to disclose what is claimed either.
	Further as to claim 1, the claim refers to “development for adding the common additional code is performed…by leveraging backend services unique to each client.” There does not appear to be any support for these features in the specification either.
	Applicant points to paragraphs [0019], [0021], [0024]-[0030], [0042], [0046], [0047] and [0050]-[0054] as support. However, none of these paragraphs refer to the features claimed. They refer to a multi-tenant runtime component leveraging unique back end services but they do not describe performing any development by leveraging those services.  No other portion of the specification appears to describe these features either.
As to claims 2-7, 9-12 and 26-28, the claims are dependent on claim 1 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 13, it includes the same new matter as claim 1 and is rejected for the same reasons.
As to claims 14-17, 20-22 and 24, the claims are dependent on claim 13 but do not cure the deficiencies of that claim. Accordingly, they are rejected for the same reasons.
As to claim 25, the “multi-tenant runtime component residing in the centralized web-based integrated development environment” in this claim is new matter for the reasons set forth with respect to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan et al. (US 2010/0023934) (art of record – hereinafter Sheehan) in view of Angell (US 9,454,363) (art of record – hereinafter Angell) in view of Straub et al. (US 2016/0378439) (art made of record – hereinafter Straub).

As to claim 1, Sheehan discloses a method of providing an update, using a server, to a[n] application installed on mobile devices of a plurality of clients comprising: 
updating, using the server, a base application created by a developer with a unique tailored solution for each client that has created its own unique tailored solution, (e.g., wherein the base application with its unique tailored solution for each client that has created its own unique tailored solution starts with common base code shared amongst each version of the base application; (e.g., Sheehan, par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0070] discloses package 202 may be a ‘golden’ version of an application. The application package 202 may be a standardized copy or base version from which other customizations may be applied)
storing, using the server, for each client that has created its own unique tailored solution, the base application with its unique tailored solution, as separate versions of the base application in a storage system (e.g., Sheehan, Fig. 2 part 116 and associated text, par. [0034] discloses a user may change a resource; par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user [each customized version being a base application with its unique tailored solution]; par. [0051] discloses an update manager [at a server, see above] may create a customized application package [in a computer, anything created is also stored]) separate from the mobile devices of the clients; (e.g., Sheehan, par. [0026] discloses client 102 may be a mobile device, laptop or any other [note that the users of Sheehan are the claimed clients and the clients of Sheehan are the claimed mobile 
making changes to the common base code of the base application, using the server, by adding common additional code to each of the separate versions of the base application to create updates, without affecting client changes made by each client in creating the unique tailored solution for each client that has created its own unique tailored solution; (e.g., Sheehan; par. [0034] discloses a user may change a resource; par. [0033] disclose resources may include executable files [code]; par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0078] discloses the update manager 204 [at the server, see above] may update various resources within the current version of the application package 202 based on the metadata associated with the individual resources in the updated package 218.  In some cases, the metadata will cause a resource in the new version of the package 218 to overwrite a corresponding resource in the current version of the package 202 [i.e., adding common additional code]; par. [0044] discloses metadata may indicate that the updated resource may be used in place of an earlier version [i.e., adding common additional code] but not a user customized version [i.e., without overwriting (affecting) changes made by each client]) wherein making the changes includes synchronizing any of the updates for the base application with any version for the base application with its unique tailored solution for each client that has created its own unique tailored solution using a component residing in the server, (e.g., Sheehan; par. [0034] discloses a user may change a  separate from the mobile devices (e.g., Sheehan, par. [0041] discloses other changes may be shared with other client devices [mobile devices, see above] through a customized version of an application package 116 by the distribution server 104 [i.e., the devices are separate from sever 104]).
providing, using the server, the updates with the common additional code from the server to the mobile devices of the clients (e.g., Sheehan, par. [0027] discloses a package distribution server may serve an application package [which contain the common additional code, see above] to the client 102 [mobile device, see above. Note also from the above that there are multiple devices]; Fig. 2 and associated text, par. [0028] discloses a user interface may be a mechanism for the user to use the application [of the client, see figure, note again that a client in Sheehan a user of a client device]; par. [0074] discloses a server device from which the current version of the application package may be obtained) while still preserving the client changes made prior to the adding of the common additional code for any version of the base application with its unique tailored solution (e.g., Sheehan, par. [0078] discloses the update manager 204 may update resources within the current version of the application package 202  the metadata in a package update 120 may define whether an updated resource is used in place of any existing resources. Such metadata may indicate that the updated resource may be used in place of an earlier version but not a user customized version [i.e., since the resources exist at the time update (adding common additional code) takes place, they were made prior to the adding the common additional code]) and without recompilation of the application installed on the mobile devices (e.g., Sheehan, par. [0078] discloses the update manager 204 may update resources of the package 202 In some cases metadata will cause a resource in the new version of the package 218 to overwrite a corresponding resources in the current version of the package 202; par. [0033] discloses resources may include executable files [i.e., already compiled files. Since new executables simply replace corresponding executables in the current version, the current version (installed on the mobile devices of the clients when the current version was served to those devices) is not recompiled. Note that nowhere does Sheehan explicitly or inherently disclose the use or need for recompilation either]).
Sheehan does not explicitly disclose a natively rendered application; wherein the server is comprised of a centralized web based integrated development environment (IDE) tool;  a multi-tenant runtime component residing in the centralized web based integrated development environment (IDE) tool; pushing to the devices or wherein adding the common additional code is performed by the centralized web based integrated development environment (IDE) configured to present a single program, using the multi-tenant runtime component residing in the IDE tool, in which development for adding the common additional code is performed via the multi-tenant runtime component, by leveraging backend services unique to each client, and wherein the common additional code includes metadata about a presentation layer or data objects associated 
However, in an analogous art, Angell discloses:
a natively rendered application (e.g., Angell, col. 16 ll. 64-66 discloses running the app with the engine 112 as a native app on the mobile computing device; col. 15 ll. 11-15 discloses the app with the engine 112 is executed by the mobile computing device 100 and displayed [rendered])
wherein the server is comprised of a centralized web based integrated development environment (IDE) tool; (e.g., Angell, Fig. 1 and associated text, col. 7 ll. 51-52 discloses system 102 may be, for example, a server; col. 11 ll. 10-12 discloses the app development environment 104 is a web-based application [IDE, a single program, on server 102 and centralized because it is for various mobile devices, see figure])
pushing to the devices (e.g., Angell, col. 13 ll. 49-51 discloses changes will be pushed to mobile devices 110 having the app with the engine)
wherein adding the common additional code is performed by the centralized web based integrated development environment (IDE) configured to present a single program, in which development for adding the common additional code is performed (e.g., Angell, col. 19 ll. 63-65 discloses any changes [common additional code] to the app with the engine may be made using the app development environment 104 and may be transmitted to the mobile computing device without recompiling the app) and where the common additional code includes metadata about a presentation layer or data objects associated with the base application that have changes made to presentation layer or data objects, (e.g., Angell, col. after initial deployment and compilation of the application, without recompilation of the natively rendered application installed on the mobile devices (e.g., Angell, col. 12 ll. 27-32 discloses during the build process, the provisioned 618 inserts pre-compiled shared library comprising the engine into each app and signs the app. Once the app is signed, it may be uploaded to the app repository computer system 114; col. 17 ll. 51-59 discloses mobile computing device 110 transmits a request to the app repository computer system 114 for a particular app. The device receives the data associated with the requested app and downloads and installs the app in memory [initial deployment]; col. 19 ll. 63-65 discloses any changes [common additional code] to the app with the engine may be made and may be transmitted to the mobile computing device without recompiling the app).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan, which discloses base application, by incorporating a natively rendered application, as taught by Angell, as Angell would provide the advantage of a means of developing powerful applications. (See Angell, col. 6 ll. 21-22). Sheehan also suggests the combination because Sheehan refers to applications in general without limiting them to a particular type and Angell shows that natively rendered applications are a type of application.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan, which discloses providing a base application with common additional code clients, by including pushing the changes, as taught by Angell. Pushing the changes (instead of pulling) would provide a means for the transfer to be initiated by the sender instead of the receiver.

Further, in an analogous art, Straub discloses:
	a multi-tenant runtime component residing in the centralized web based integrated development environment (IDE) tool (e.g., Straub, par. [0107] discloses module 260 [part of portal 200, see figure 2] may be embodied as a multi-tenant application development environment [i.e., it includes a multi-tenant runtime component])
the centralized web based integrated development environment (IDE) configured to present a single program, using the multi-tenant runtime component residing in the IDE tool in which development is performed via the multi-tenant runtime component, (e.g., Straub, par. [0107] discloses application composer module 260 provides a cloud-based rapid development environment. Applicant composer module 260 may be embodied as a multi-tenant application development environment) by leveraging backend services unique to each client (e.g., Straub, par. [0104] discloses a developer can create API that exposes functionality of a 
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the component on a server and IDE of Sheehan/Angell, by incorporating a multi-tenant in the IDE that performs development by leveraging backend services unique to each client like that taught by Straub, as Straub would provide the advantages of a means for a third party to provide development services to multiple tenants and a means of exposing backend services based on user identity or device type. (See Straub at par. [0107], Saenz, US 9,733,921 at col. 1 ll. 20-26, 35-39 and Straub at par. [0104]).

As to claim 3, Sheehan/Angell/Straub discloses the method of claim 1 (see rejection of claim 1), but Sheehan does not explicitly disclose wherein the IDE tool updates the functionality of the base application by updating codes that provide a layout and/or instructional logic updates to the base application.
However, in an analogous art, Angell discloses:
 wherein the IDE tool updates the functionality of the base application by updating codes that provide a layout and/or instructional logic updates to the application (e.g., Angell, col. 13 ll. 20-29 discloses a user of the developer computer 106 using the app development environment [IDE] may make any changes to the XML ADL code files 
It would have been obvious to one of ordinary skill in the art at the time the invention at the time the invention was effectively filed to modify the base application of Sheehan, by including an IDE tool updating functionality of the base application by updating codes that provide a layout and/or instructional logic updates to the application, as taught by Angell, as Angell would provide the advantages of a means for a developer to make changes to the user interface and layout via the world wide web (see Angell, col. 17 ll. 4-7, Fig. 1, col. 8 l. 58 – col. 9 l. 7). 

As to claim 25, Sheehan discloses a system comprising:
 a server including a CPU, a computer readable memory and a computer readable storage medium; (e.g., Sheehan, par. [0024] discloses distribution server 104 may be a computer server [necessarily comprising a CPU and memory]; par. [0017] discloses the subject matter may take the form of a computer program product on a computer-readable storage medium)
program instructions to save client specific changes of a base application, respectively made by specific clients, to a metadata store as multiple versions of the base application, the multiple versions of the base application each include a common base code; (e.g., Sheehan, par. [0033] disclose an application package may contain the resources used to execute the application. Resources may include executable files [code], scripts, dynamic linked libraries, or other element; Fig. 2 part 116 and associated text, par. [0034] discloses a user may change a resource [unchanged resources being common base code of a base application]; par. wherein the base application is created by a developer; (e.g., Sheehan discloses par. [0042] disclose from time to time, an update sever may distribute update packages 120; par. [0048] discloses update versions of a package may be created by an application developer [applications are necessarily created by developers. And if an application developer releases update packages from time to time, first update is a base application with respect to a later update]), wherein the multiple versions of the base application each start with the common base code shared amongst each of the multiple versions of the base application; (e.g., Sheehan, par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0070] discloses package 202 may be a ‘golden’ version of an application. The application package 202 may be a standardized copy or base version from which other customizations may be applied)
 program instructions to update the multiple versions of the base application with a common change to the base code without affecting the client specific changes to each of the stored multiple versions of the base application; (e.g., Sheehan; par. [0034] discloses a user may change a resource; par. [0033] disclose resources may include executable files [code]; par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0078] discloses the update manager 204 may update various resources within the current version of the application package 202 based on the metadata associated with the wherein the program instructions to update the multiple version of the base application include program instructions to respectively synchronize any of the updates of the base application with any of the multiple version of the base application stored in the metadata store (e.g., Sheehan; par. [0034] discloses a user may change a resource; par. [0033] disclose resources may include executable files; par. [0039] discloses changes may be used to create customized version of application packages 116. Several different customized versions of application packages 116 may be created each for a different user; par. [0078] discloses the update manager 204 may update various resources within the current version [any version] of the application package 202 based on the metadata associated with the individual resources in the updated package 218.  In some cases, the metadata will cause a resource in the new version [any of the updates] of the package 218 to overwrite a corresponding resource in the current version of the package 202 [i.e., synchronizing updates with a latest version]) using a component, separate from the mobile devices of each of the clients (e.g., Sheehan, par. [0042] discloses the package distribution server may have an update manager; par. [0026] discloses client 102 may be a mobile device, laptop or any other [note that the users of Sheehan are the claimed clients and the clients of Sheehan are the claimed mobile devices]; par. [0041] discloses changes used to create customized versions of application packages 116. Some changes may affect only a specific client. Other changes may be shared  and
program instructions to provide the updated multiple versions of the base application to mobile devices of the specific clients (e.g., Sheehan, par. [0027] discloses a package distribution server may serve an application package [which can be an updated version, see above] to the client [mobile device, see above]; Fig. 2 and associated text, par. [0028] discloses a user interface may be a mechanism for the user to use the application [of the client, see figure. Note that the client of the claims here is the user of Sheehan]; par. [0074] discloses a server device from which the current version of the application package may be obtained) with their own client specific changes of the base application, (e.g., Sheehan, par. [0039] discloses several different customized versions of application packages 116 may be created, each for a different user) made prior to the adding of the common change to the base code for any version of the base application with its unique tailored solution, (e.g., Sheehan, par. [0078] discloses the update manager 204 may update resources within the current version of the application package 202 [i.e., add common changes] based on the metadata; par. [0044] the metadata in a package update 120 may define whether an updated resource is used in place of any existing resources. Such metadata may indicate that the updated resource may be used in place of an earlier version but not a user customized version [i.e., since the resources exist at the time update (adding common additional code) takes place, they were made prior to the adding the common additional code]) without recompiling versions of the base application stored in the mobile devices of the clients (e.g., Sheehan, par. [0078] discloses the update manager 204 may update resources of the package 202 In some cases metadata will cause a resource in the new version of the package 218 to overwrite a corresponding resources in the current version of and
wherein the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory (e.g., Sheehan, par. [0017-0021]) and
wherein the updating of the multiple versions of the base application with a common change to the base code is performed, the updating of the multiple versions of the base application with a common change to the base code (see the portions of Sheehan cited with respect to the “program instructions to update…”).
Sheehan does not explicitly disclose wherein the server is comprised of a centralized web based integrated development (IDE) tool; a multi-tenant runtime component residing in the centralized web based integrated development environment (IDE) tool, to push; or wherein the updating is performed by the centralized web based integrated development environment (IDE) tool which includes the multi-tenant runtime component configured to present a single program  for the updating of the multiple version of the base application with a common change to the base code and wherein the common change to the base code includes data mappings and synchronization configurations for connecting backend services for the base application shared by each of the multiple versions of the base application to remap data bindings and/or data sources of the base application without recompilation of the versions of the base application sotred in the mobile devices.

wherein the server is comprised of a centralized web based integrated development (IDE) tool; (e.g., Angell, Fig. 1 and associated text, col. 7 ll. 51-52 discloses system 102 may be, for example, a server; col. 11 ll. 10-12 discloses the app development environment 104 is a web-based application [IDE, a single program, on server 102 and centralized because it is for various mobile devices, see figure])
to push; (e.g., Angell, col. 13 ll. 49-51 discloses changes will be pushed to mobile devices 110 having the app with the engine) and
wherein the updating is performed by the centralized web based integrated development environment (IDE) tool configured to present a single program in which development for the updating, without recompilation of the versions of the application stored in the mobile devices (e.g., Angell, Fig. 1 and associated text, col. 7 ll. 25-30 discloses system 100 includes one or more mobile computing devices; col. 11 ll. 10-12 discloses the app development environment 104 is a web-based application [centralized because it is for various mobile devices, see figure]; col. 16 ll. 64-66 discloses running the app with the engine 112 as a native app on the mobile computing device; col. 15 ll. 11-15 discloses the app with the engine 112 is executed by the mobile computing device 100 and displayed [rendered]; col. 19 ll. 63-65 discloses any changes to the app with the engine may be made using the app development environment 104 and may be transmitted to the mobile computing device without recompiling the app).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan, which discloses providing a base application with common additional code clients, by including pushing the changes, as taught by Angell. Pushing 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan, which discloses updating multiple versions of the base application with a common change to the base code without recompiling it, by incorporating performing the updating by a centralized web based IDE presenting a single program in which development is performed, as taught by Angell, as Angell would provide the advantage of a means for a developer to perform the development tasks for the updating from a remote computer via the world wide web. (See Angell, Fig. 1, col. 8 l. 58 – col. 9 l. 7).
Further, in an analogous art, Straub discloses:
a multi-tenant runtime component residing in the centralized web based integrated development environment (IDE) tool (e.g., Straub, par. [0107] discloses module 260 [part of portal 200, see figure 2] may be embodied as a multi-tenant application development environment [i.e., it includes a multi-tenant runtime component])
a centralized web based integrated development environment (IDE) tool which includes the multi-tenant runtime component (see immediately above)
wherein the common change to the code includes data mappings and synchronization configurations for connecting backend services for the application  (e.g., Straub, par. [0183] discloses since new instructions can be pushed to the runtime on the device application changes can quickly update [synchronizing the pushing device and the receiving device]. New parts of the application can be quickly introduced or updated for the user; par. [0129] which discloses user can specify what resource of the backend service is to be used or otherwise associated with [mapped to] UI elements of each component; par. [0130] discloses the  shared by each of the multiple versions of the application (e.g., Straub, par. [0215] discloses MAF allows for building the same application for smartphones or for tablets) to remap data bindings and/or data sources of the application (NOTE: claim language is not limited by claim language that suggests or makes optional but does not require step to be performed or limit the claim to a particular structure, see M.P.E.P. § 2111.04; see also the passages of Straub cited above, the fact that applications comprise mappings of data bindings and data sources and that application parts can be updated implies updating the application’s data binding and data source mappings, i.e., remappings; and see paragraphs [0185] and [0204] of 62/203,065, incorporated into Straub by reference, which disclose changes made to data bindings) without recompilation of the versions of the application stored in the devices (e.g. Straub, par. [0179] discloses declarative deltas can be downloaded or pushed to the user’s device; par. [0182] discloses providing a declarative framework enhances the building and packaging of native applications. There is no code to compile, making the build process more performant).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the server and IDE of Sheehan/Angell, by incorporating a multi-tenant component in an IDE, as taught by Straub, as Straub would provide the advantage of a means for a third party to provide development services to multiple tenants. (See Straub, par. [0107], Saenz, US 9,733,921 at col. 1 ll. 20-26, 35-39).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Angell (US 9,454,363) in view of Straub (US 2016/0378439) in further view of Bhogal et al. (US 2006/0224720) (art of record -- hereinafter Bhogal). 

As to claim 4, Sheehan/Angell/Straub discloses the method of claim 3 (see rejection of claim 3 above) and further discloses the base application with its unique tailored version and each client that has created its own unique tailored solution (see rejection of claim 1 above) but does not explicitly disclose wherein the base application with its unique tailored solution is identified with a respective one of each client that has created its own unique tailored solution.
However, in an analogous art, Bhogal discloses:
wherein the application is identified with a respective one of each client (e.g., Bhogal, abstracts discloses a request from a client is received. A user identifier form which the request 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan, which discloses a base application with its unique tailored version and each client that has created its own unique tailored solution, by incorporating the identifying the application with a respective one of the each client, as taught by Bhogal, as Bhogal would provide the advantage of a means of mapping a user to an application version. (See Bhogal, par. [0002]). 

Claims 5-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Angell (US 9,454,363) in view of Straub (US 2016/0378439) in view of Bhogal (US 2006/0224720) in further view of Weber et al. (US 2017/0147324) (art of record – hereinafter Weber). 

As to claim 5, Sheehan/Angell/Straub/Bhogal discloses the method of claim 4 (see rejection of claim 4 above), and  further discloses the single program, in which the development for adding the common additional code to the common base code of each of the versions of the base application is performed and each of the separate versions of the base application (see rejection of claim 1 above) does not explicitly disclose wherein the single program in which the development for adding the common additional code to the common base code of each of the versions of each of the base application is performed is configured to provide operations for: authoring; modifying; compiling; deploying; and debugging each of the separate versions of the base application.

wherein the single program in which development is performed is configured to provide operations for: authoring; modifying; compiling; deploying; and debugging each of the separate versions of the application (e.g., Weber, par. [0016] discloses IDE 104 is a software application that includes a set of tools to design, debug, profile, and deploy applications. IDE 104 includes an editor 106 and builder module 108; par. [0017] discloses using text editor 106, a developer may compose and edit source code for application 130; par. [0018] builder module 10 may receive source code 108, which builder module may compile into one or more applications; par. [0045] discloses an update compiled target that was generated by builder module 108 more recently than an existing version of a compiled target differs from the existing version).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan/Angell/Straub, which discloses a single program in which development for adding common additional to separate versions of a base application is performed, by incorporating the single program configured to provide operations for authoring, modifying, compiling, deploying and debugging each of the versions of the application, as taught by Weber, as Weber would provide the advantages of means of debugging the versions (see Weber at par. [0021]) and would avoid the need for separate tools to perform these functions. (See Weber, par. [0016]).  

As to claim 6, Sheehan/Angell/Straub/Bhogal/Weber discloses the method of claim 5 (see rejection of claim 5 above), and the base application (see rejection of claim 1 above) but 
However, in an analogous art, Straub discloses:
wherein the IDE tool has control of both server based end points that control mappings to backend services and bindings to object data of the application (e.g., Straub, par. [0103] discloses application composer module 860 provides developers with one or more tools, user interfaces, wizards, etc. to design, test, implement, deploy, and manage mobile applications; par. [0129] discloses a feature selection wizard can guide a user to specify features of the application. The use can specify what resource of the backend service is to be used or otherwise associated with UI elements of each component; par. [0048] discloses backend services; par. [0130] discloses the data binding wizard can guide the user to specify how features, screens, UI modules, etc. are bound to business objects, services, APIs and the like; par. [0042] discloses one or more computer systems or servers [server based end points or comprising them] associated with cloud infrastructure system 102 may correspond to a server for performing processing described herein according to an embodiment of the present disclosure).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan, which discloses a base application, by incorporating a web-based integrated development tool that has control over server based end points that control mappings to backend services and bindings to object data of the base application, as taught by Straub, as Straub would provide the advantage of a means to associate UI elements to backend services and other objects. (See Straub, pars. [0242-0243]).

As to claim 7 Sheehan/Angell/Straub/Bhogal/Weber discloses the method of claim 6 (see rejection of claim 6 above), and further discloses the base application (see rejection of claim 1 above) but does not explicitly disclose wherein the bindings are to a form of the application. 
However, in an analogous art, Straub discloses:
wherein the bindings are to a form of the application (e.g., Straub, par. [0129] discloses a feature selection wizard can guide a user to specify features of the application. The use can specify what resource of the backend service is to be used or otherwise associated [bound] with UI elements of each component; par. [0048] discloses backend services; par. [0130] discloses the data binding wizard can guide the user to specify how features, screens, UI modules, etc. are bound to business objects, services, APIs and the like [note per the specification that a form of the application can merely be the presentation layer, see par. [0036]]) 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan/Angell, which discloses an IDE by incorporating bindings to a form of the application as taught by Straub, as Straub would provide the advantage of a means of exposing data control methods and attributes to UI components. (See Straub, par. [0095]).

As to claim 10, Sheehan/Angell/Straub/Bhogal/Weber discloses the method of claim 7 (see rejection of claim 7 above), Sheehan further discloses wherein any updates to a base code of the base application is provided to any version of the base application with the unique tailored solutions created by the clients (e.g., Sheehan, par. Fig. 4 and associated text, par. [0095] discloses a method for creating a new version of an application package using the metadata associated with the resources of the updated application package [base application]. .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Angell (US 9,454,363) in view of Straub (US 2016/0378439) in view of Bhogal (US 2006/0224720) in further view of Weber (US 2017/0147324) in further view of Straub et al. (US 2016/0092348) (art of record – hereinafter Straub ‘348)

As to claim 9, Sheehan/Angell/Straub/Bhogal/Weber discloses the method of claim 7 (see rejection of claim 7 above), Sheehan further discloses wherein each base application with its unique changes is stored in its base state with the unique changes in a versioning system (e.g., Sheehan, par. Fig. 4 and associated text, discloses an old version of an application package may be received in block 402 as well as a new version of the application package [base application stored in its based state]; par. [0096] embodiment 400 steps through each resource in an application package. If the modified version is not compatible, the modified or customized resource may be removed [i.e., the old version of the package includes the customization (unique changes)]) but does not explicitly disclose a multi-tenant versioning system.
However, in an analogous art, Straub ‘348 discloses:
a multi-tenant versioning system (e.g., Straub ‘348, par. [0136] discloses a tenant may have any number of applications. Each application may be versioned; par. [0228] discloses a multi-tenant application development environment).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan/Straub, which discloses storing a base application with its unique changes is stored in its base state with its unique changes in a versioning system, by incorporating a multi-tenant versioning system, as taught by Straub ‘348, as Straub ‘348 would provide the advantage of a means for storing multiple versions for multiple tenants. (See Straub ‘348, par. [0136]).

As to claim 11, Sheehan/Angell/Straub/Bhogal/Weber/Straub ‘348 discloses the method of claim 9 (see rejection of claim 9 above), Sheehan further discloses:
wherein deployment of the updates of the base application avoids recompiling of the base application, even when the unique tailored solutions are made to the base application by the client (e.g., Sheehan,  par. [0022] discloses the applications are customized [a customized base application being a uniquely tailored solution] by users [clients] as well as upgraded by application developers; par. [0078] discloses the update manager 204 may update resources of the package 202 In some cases metadata will cause a resource in the new version of the package 218 to overwrite a corresponding resources in the current version of the package 202; par. [0033] discloses resources may include executable files [i.e., already compiled files. Since new executables simply replace corresponding executables in the current version, the current version (stored in the mobile devices of the clients when the current version was served to those devices) ,

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2010/0023934) in view of Angell (US 9,454,363) in view of Straub (US 2016/0378439)  in further view of Boss et al. (US 2008/0155534) (art of record -- hereinafter Boss).

As to claim 12, Sheehan/Angell/Straub discloses the method of claim 1 (see rejection of claim 1 above) but does not explicitly disclose further comprising downloading a configuration of the base code at-runtime based on an end-user profile. 
However, in an analogous art, Boss discloses:
further comprising downloading a configuration of the base code at-runtime based on an end-user profile (e.g., Boss, par. [0036] discloses at least one published profile of a user; par. [0038] discloses configuration settings are downloaded [i.e., the system is running] based upon the at least one selected profile; abstract discloses configuration settings of the software product; par. [0062] disclose the invention can take the form of a computer program product).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Sheehan/Angell/Straub, which discloses base code, by incorporating downloading configuration of the base code based on an end-user profile, as taught by Boss, as Boss would provide the advantage of a means of configuring the software based upon a network peer. (See Boss, Abstract). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196